DETAILED ACTION
This Office Action is responsive to the amendments filed on 3/9/2022.
The objections and rejections not addressed below are deemed withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/9/2022 has been entered.


Claim Rejections - 35 USC § 103
Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Noordermeer et al, US2010/0137519 (of record), in view of Julian et al, JP01-314601 (of record), and Otsuji et al, US2005/0096424 (of record).
Noordermeer discloses a rubber composition used in the production of tires (for claims 1, 5) (abstract, ¶0027), wherein said composition is prepared via a process comprising the steps of 1) premixing a rubber component (c) with at least part of a sulfur vulcanization system, corresponding to the claimed first step (for claim 1); and 2) combining the product of step (1) with additional rubbers (a) and (b) and vulcanizing the composition at a temperature of 160 °C (¶0020, 0024), corresponding to the claimed second step (for claim 1, 5). The prior art composition can further comprise a filler (for claim 1) (¶0019).
Regarding the claimed use of a sulfur donor and vulcanization accelerator: Noordermeer discloses that the prior art vulcanization system can comprise a sulfur donor and an accelerator such as mercaptobenzothiazole, corresponding to the claimed accelerator (for claims 1, 7, 8).
Regarding the claimed addition of a second accelerator: Noordermeer teaches that mixtures of accelerators may be used (¶0018); it therefore would have been obvious to add a combination of first and second vulcanization accelerators (for claims 2, 4).
Additionally, it has been held that “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom"; see In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968) (MPEP § 2144.01). It has been held that in the case where the claimed ranges overlap or lie inside ranges disclosed in the prior art, a prima facie case of obviousness exists; see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05).
An ordinary artisan will recognize that a mixture of accelerators will inherently comprise each of the first and second accelerator in an amount greater than 0% and less than 100% by weight. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to add the accelerators in the recited ratio (for claim 4).
Regarding the claimed order of adding the filler, sulfur donor, and accelerator: The prior art does not particularly point to a process wherein the first step is performed in the absence of filler.
As noted above, Noordermeer teaches that a filler can be added to the prior art composition; however, the prior art does not contain any teachings that the filler must be added at a specific point in the process. It has been held that the selection of any order of mixing ingredients is prima facie obvious; see In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (The selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results) (MPEP 2144.04(IV)(C)). Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to add the filler in the second step of the prior art process-i.e., after rubber component (c) has been mixed with at least part of the vulcanization system (for claims 1, 9). Additionally, as the prior art vulcanization system can be added in portions, it would have been obvious to add a part of the vulcanization system after the filler has been added (for claim 2).   
Noordermeer is silent regarding the use of a sulfur donor having the claimed structure and the use of a styrene/butadiene rubber having the claimed vinyl content.
Regarding the sulfur donor: As taught by Julian, it was known in the art to use organic compounds such as tetramethylthiuram disulfide, corresponding to the claimed organic sulfur donor, as a sulfur donor in place of elemental sulfur for rubber vulcanization systems (page 7, lines 19-24).
Noordermeer and Julian are both directed towards the same field of endeavor-i.e., rubber compositions used in the production of tires wherein the compositions can be cured via sulfur-based vulcanization systems. Furthermore, as noted above, Noordermeer teaches that the vulcanization system of US2010/0137519 can comprise a sulfur donor in lieu of sulfur. Barring a showing of evidence demonstrating unexpected results, it therefore would have been obvious to one of ordinary skill in the art to modify the process of Noordermeer by using tetramethylthiuram disulfide as a sulfur donor, with the reasonable expectation of obtaining a final, cured rubber composition (for claim 1).  
Regarding the styrene/butadiene rubber: Otsuji discloses a composition used in the production of tires, wherein said composition comprises a rubber component which is a blend of 20 to 95% styrene/butadiene rubber (SBR) (for claim 1) and butadiene rubber (BR) (abstract; ¶0010). As taught by Otsuji, the vinyl content of the styrene/butadiene rubber should be in the range of 30 to 75% by weight (for claim 1) to maintain a balance of flexibility and strength in the rubber composition (¶0013).
The cited references are all directed towards the same field of endeavor-i.e., rubber compositions used in the production of tires. Further note that Noordermeer teaches that rubber component (b) of the composition of US2010/0137519 is a butadiene-based rubber (¶0009-0010). Barring a showing of evidence demonstrating unexpected results, it would therefore have been obvious to modify the composition of Noordermeer by using the SBR/BR blend of Otsuji as rubber component (b), in order to obtain a final product having the improved balance of properties taught by the prior art (for claim 1).

Claims 1, 2, 4, 5, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al, EP0378041, in view of in view of Otsuji et al, US2005/0096424.
Independent claim 1 has been amended to recite the limitations previously recited by now canceled claim 3. The rejection therefore stands per the reasons outlined in the previous Office Action with respect to claim 3, incorporated herein by reference. 

Response to Arguments
Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejection over the combination of Cohen and Otsuji were previously addressed with respect to canceled claim 3 in the Advisory action mailed on April 12, 2022. Furthermore, the examiner notes that applicant has not provided any additional arguments and/or evidence to point out the supposed errors in the arguments outlined in said Advisory Action. As such, applicant’s arguments are not persuasive per the reasons of record and the rejection over Cohen in view of Otsuji is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S LENIHAN whose telephone number is (571)270-5452. The examiner can normally be reached Mon.-Fri. 5:30-2:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S LENIHAN/Examiner, Art Unit 1765  

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765